Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Suffolk County Department of Real Estate, dated October 23, 1985, which, after a hearing, dismissed the petitioner from her position as a clerk typist.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence in the record to support the Hearing Officer’s finding that the petitioner (1) failed to do a priority work assignment given to her by her supervisor, (2) delayed performance of a priority assignment, (3) was guilty of excessive absenteeism, without prior permission, during the period commencing April 10, 1984 and ending March 12, 1985, and (4) was absent, without prior permission, for a period exceeding 10 consecutive working days commencing March 14, 1985, in violation of subdivision (4) of rule XIX of the Rules of the Suffolk County Civil Service Department. Furthermore, the penalty imposed was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222).
We have considered the petitioner’s other contentions and find them to be without merit. Mangáno, J. P., Niehoff, Kooper and Spatt, JJ., concur.